UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Commission File Number 000-52590 Paxton Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1399613 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 295 Highway 50, Suite 2, Lake Village Professional Building, Stateline, NV 89449 Mailing Address:P.O. Box 1148, Zephyr Cove, NV 89448-1148 (Address of principal executive offices) (zip code) (775) 588-5390 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of August 11, 2011, issuer had 59,548,682 outstanding shares of common stock, par value $0.001. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 2 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity (Deficit)(Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 29 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 5. Other Information 32 Item 6. Exhibits 33 Signatures 34 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Paxton Energy, Inc., has included its unaudited condensed consolidated balance sheets as of June 30, 2011, and December 31, 2010 (the end of its most recently completed fiscal year) unaudited condensed consolidated statements of operations for the three and six months ended June 30, 2011 and 2010, and for the period from June 30, 2004 (date of inception) through June 30, 2011, unaudited condensed consolidated statement of stockholders’ equity (deficit) for the six months ended June 30, 2011, and unaudited condensed consolidated statements of cash flows for the six months ended June 30, 2011 and 2010, and for the period from June 30, 2004 (date of inception) through June 30, 2011, together with unaudited condensed notes thereto.In the opinion of management of Paxton Energy, Inc., the consolidated financial statements reflect all adjustments, all of which are normal recurring adjustments, necessary to fairly present the consolidated financial condition, results of operations, and cash flows of Paxton Energy, Inc., for the interim periods presented.The consolidated financial statements included in this report on Form 10-Q should be read in conjunction with the audited financial statements of Paxton Energy, Inc., and the notes thereto for the year ended December 31, 2010, included in its annual report on Form 10-K. 1 PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Receivable from attorneys' trust accounts Prepaid expenses and other current assets Total Current Assets Property and Equipment, net of accumulated depreciation Oil and gas properties, using full cost accounting Deferred financing costs - Other assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Accrued liabilities Payable to Bayshore Exploration L.L.C. Payable to officer - Notes payable Unsecured convertible promissory notes payable, net of discount Subordinated note payable - Convertible debentures, net of discount - Accrued registration rights penalties and interest Total Current Liabilities Long-Term Liabilities Long-term asset retirement obligation Derivative liabilities Total Long-Term Liabilities Stockholders' Equity (Deficit) Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value; 500,000,000 shares authorized, 58,907,556 and 20,343,263 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Period from June 30, 2004 For the Three Months Ended For the Six Months Ended (Date of Inception) June 30, June 30, through June 30, 2011 Oil and gas revenues, net $ Costs and Operating Expenses Lease operating expenses ) Impairment loss on oil and gas properties - Accretion of asset retirement obligations 87 78 General and administrative expense Share-based compensation Total costs and operating expenses Loss from operations ) Other income (expense) Interest income - Change in fair value of derivative liabilities ) ) Gain on transfer of common stock from Bayshore Exploration, L.L.C. - Interest expense ) Amortization of deferred financing costs ) - ) - ) Amortization of discount on convertible debentures and notes and other debt ) Total other income (expense) Net Loss $ ) $ ) $ ) $ ) $ ) Basic and Diluted Loss Per Common Share $ ) $ ) $ ) $ ) Basic and Diluted Weighted-Average Common Shares Outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) For the Six Months Ended June 30, 2011 (Unaudited) Deficit Accumulated Total Additional During the Stockholders' Common Stock Paid-In Exploration Equity Shares Amount Capital Stage (Deficit) Balance - December 31, 2010 $ $ $ ) $ ) Issuance of common stock and warrants for cash, January 2011, $0.15 per unit - Issuance of common stock and warrants upon conversion of notes payable and accrued interest, January 2011 to June 2011, $0.0292 to $0.0625 per share - Issuance of common stock in connection with the Montecito Asset Sale Agreement - Issuance of common stock for legal services - Share-based compensation from grant of common stock options and issuance of common stock warrants to officers, directors and consultants - - - Share-based compensation from issuance of common stock to officers - Net loss - - - ) ) Balance - June 30, 2011 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Period from June 30, 2004 For the Six Months Ended (Date of Inception) June 30, through June 30, 2011 Cash Flows From Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Impairment loss on oil and gas properties - - Share-based compensation for services Amortization of deferred financing costs and discount on convertible debentures and notes and other debt Gain on transfer of common stock from Bayshore Exploration, L.L.C. - - ) Accretion of asset retirement obligations Depreciation expense Change in fair value of derivative liabilities ) ) Changes in assets and liabilities: Accounts receivable - - Prepaid expenses and other current assets ) ) Other assets ) - ) Accounts payable and accrued liabilities Payable to officer ) - Accrued registration rights penalties and interest Net Cash Used In Operating Activities ) ) ) Cash Flows From Investing Activities Acquisition of oil and gas properties ) - ) Purchase of property and equipment ) - ) Net Cash Used In Investing Activities ) - ) Cash Flows From Financing Activities Proceeds from the issuance of common stock and warrants, net of registration and offering costs - Proceeds from issuance of convertible notes and other debt, and related beneficial conversion features and common stock, less amounts held in attorneys' trust accounts Proceeds from issuance of convertible debentures - Proceeds from related parties for issuance of secured convertible notes and other debt, and related beneficial conversion features and common stock - - Payment of deferred financing costs ) - ) Payment of payable to Bayshore Exploration L.L.C. - - ) Payment of principal on notes payable to stockholder - - ) Payment of principal on note payable - - ) Net Cash Provided By Financing Activities Net Increase (Decrease) In Cash And Cash Equivalents ) Cash and Cash Equivalents At Beginning Of Period - Cash and Cash Equivalents At End Of Period $ $ $ Supplemental Cash Flow Information—Note M. The accompanying notes are an integral part of these condensed consolidated financial statements. 5 PAXTON ENERGY, INC. (An Exploration Stage Company) Notes to Condensed Consolidated Financial Statements (A)Organization, Change in Control and Significant Accounting Policies Organization – Paxton Energy, Inc. (the “Company”) was organized under the laws of the State of Nevada on June 30, 2004.During August 2004, shareholder control of the Company was transferred, a new board of directors was elected and new officers were appointed.These officers and directors managed the Company until March 17, 2010, at which time, the existing members of the Company’s board of directors resigned, new members were appointed to the board of directors, and managerial control of the Company was transferred to new management.The new board of directors immediately commenced, among other things, the placement of unsecured convertible promissory notes to raise funds for working capital and held a meeting of stockholders on June 29, 2010, at which the stockholders approved 1) a 1-for-3 reverse common stock split, 2) a second reverse stock split of approximately 1 share for 2.4 shares of common stock, 3) the amendment of the Company’s certificate of incorporation to increase the Company’s authorized capital from 100 million to 500 million shares of common stock and from 5 million to 10 million shares of preferred stock, and 4) the adoption of the 2010 Stock Option Plan. Nature of Operations – During June 2005, the Company commenced acquiring working interests in oil and gas properties principally located in the Cooke Ranch prospect in LaSalle County, Texas.In connection with these properties in Texas, the Company is engaged primarily as a joint interest owner with Bayshore Exploration L.L.C. (Bayshore) in the acquisition, exploration, and development of oil and gas properties and the production and sale of oil and gas.Through June 30, 2011, the Company has participated in drilling ten wells in Texas.Additionally, the Company owns a working interest in the 8,843-acre balance of the Cooke Ranch prospect and has the right to participate in a program to acquire up to a 75% working interest in leases adjacent to the Cooke Ranch prospect, where, to date, the Company has acquired an interest in leases on approximately 2,268 gross acres.Current management of the Company is currently evaluating the oil and gas properties in Texas.As further described in Note B, the Company acquired a 70% leasehold working interest, with a net revenue interest of 51.975%, of certain oil and gas leases in the Gulf of Mexico.The Company is considered to be in the exploration stage due to the lack of significant revenues. Condensed Interim Consolidated Financial Statements– The accompanying unaudited condensed consolidated financial statements of Paxton Energy, Inc., have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q.Accordingly, these consolidated financial statements do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements.These consolidated financial statements should be read in conjunction with the Company’s annual financial statements and the notes thereto for the year ended December 31, 2010, and for the period from June 30, 2004 (date of inception) through December 31, 2010, included in the Company’s annual report on Form 10-K.In the opinion of the Company’s management, the accompanying unaudited condensed financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to fairly present the Company’s financial position as of June 30, 2011 and its consolidated results of operations for the three months ended June 30, 2011 and 2010, and its consolidated results of operations and cash flows for the six months ended June 30, 2011 and 2010 and for the period from June30, 2004 (date of inception), through June 30, 2011.The results of operations for the three months and the six months ended June 30, 2011, may not be indicative of the results that may be expected for the year ending December 31, 2011. Business Condition – The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.The Company has not had significant revenue and is still considered to be in the exploration stage.The Company incurred losses of $2,971,733 and $3,685,736 for the three months and the six months ended June 30, 2011 and $4,154,493 for the year ended December 31, 2010.The Company also used cash of $879,471 and $498,605 in its operating activities during the six months ended June 30, 2011 and the year ended December 31, 2010, respectively.Through June 30, 2011, the Company has accumulated a deficit during the exploration stage of $15,923,460.At June 30, 2011, the Company has a working capital deficit of $2,072,681 including current liabilities of $2,092,276.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. 6 As discussed above, the existing members of the Company’s board of directors resigned on March 17, 2010 and new members were appointed.During the period since the change of control in March 2010, the accomplishments of the new board of directors include, among other things, the following: · The placement of unsecured convertible promissory notes in the amount of $458,000 to provide working capital for the Company. · The settlement of its liability for accrued registration rights penalties and interest in the amount of $698,092 by the issuance of common stock. · The conversion of all outstanding options and warrants to purchase 683,176 shares of common stock into 683,176 shares of common stock. · The consummation of two reverse stock splits that resulted in a total of approximately 10 million post-consolidation shares of common stock outstanding at the date of the reverse stock splits. · The sale of $255,000 of equity securities. · The sale of convertible debentures and warrants for gross proceeds of $2,550,000. · The acquisition of a 70% leasehold working interest, with a net revenue interest of 51.975%, of certain oil and gas leases owned by Montecito, for $1,500,000 in cash, a subordinated promissory note in the amount of $500,000, and 15 million shares of common stock. The Company entered into an agreement with a consulting company on September 7, 2010, under which the consultant agreed to provide the Company with one or more financial and strategic business plans.Thereafter, on September 27, 2010, the Company entered into an agreement with an investment banking firm to provide investment banking and financial advisory services.Services under these two agreements are being provided to the Company in connection with the evaluation and due diligence of potential oil and gas property acquisitions. The Company is currently seeking equity, debt, and transaction financing to fund these potential acquisitions and other expenditures, although the Company does not have any definitive contracts or commitments for either at this time.The Company will have to raise additional funds to continue operations and, while the Company has been successful in doing so in the past, there can be no assurance that it will be able to do so in the future.The Company’s continuation as a going concern is dependent upon its ability to obtain necessary additional funds to continue operations and the attainment of profitable operations. Basic and Diluted Loss per Common Share – Basic loss per common share amounts are computed by dividing net loss by the weighted-average number of shares of common stock outstanding during each period.Diluted loss per share amounts are computed assuming the issuance of common stock for potentially dilutive common stock equivalents. All outstanding stock options, warrants, and convertible promissory notes are currently antidilutive and have been excluded from the diluted loss per share calculations.None of the options and warrants to acquire 43,170,427 shares of common stock, or the promissory notes and debentures convertible into 18,847,075 shares of common stock and warrants to purchase 106,138 shares of common stock were included in the computation of diluted loss per share at June 30, 2011.None of the options to acquire 7,000,000 shares of common stock or promissory notes convertible into approximately 520,000 shares of common stock were included in the computation of diluted loss per share at June 30, 2010 7 Fair Values of Financial Instruments – The carrying amounts reported in the consolidated balance sheets for receivable from attorneys’ trust accounts, accounts payable, payable to Bayshore Exploration L.L.C., and payable to officer approximate fair value because of the immediate or short-term maturity of these financial instruments.The carrying amounts reported for notes payable, unsecured convertible promissory notes payable, subordinated note payable, and convertible debentures approximate fair value because the underlying instruments are at interest rates which approximate current market rates.The fair value of derivative liabilities are estimated based on the method disclosed in Note J to these condensed consolidated financial statements. Recently Issued Accounting Statements – In 2011, the Financial Accounting Standards Board ("FASB") issued new accounting guidance that amends some fair value measurement principles and disclosure requirements. The new guidance states that the concepts of highest and best use and valuation premise are only relevant when measuring the fair value of nonfinancial assets and prohibits the grouping of financial instruments for purposes of determining their fair values when the unit of account is specified in other guidance. The Company will adopt this accounting standard upon its effective date for periods ending on or after December 15, 2011, and does not anticipate that this adoption will have a significant impact on its consolidated financial position or results of operations. In 2011, the FASB issued new disclosure guidance related to the presentation of the Statement of Comprehensive Income. This guidance eliminates the current option to report other comprehensive income and its components in the statement of changes in equity. The Company will adopt this accounting standard upon its effective date for periods ending on or after December 15, 2011, and does not anticipate that this adoption will have any impact on its consolidated financial position or results of operations. (B)Oil and Gas Acquisition Agreements Montecito Agreement On May 6, 2011, the Company completed its acquisition of certain assets pursuant to an Asset Sale Agreement (the Montecito Agreement) with Montecito Offshore, L.L.C. (Montecito).The assets consist of certain oil and gas leases located in the Vermillion 179 tract, which is in the shallow waters of the Gulf of Mexico offshore from Louisiana.Pursuant to the terms of the Montecito Agreement, as amended, Montecito agreed to sell the Company a 70% leasehold working interest, with a net revenue interest of 51.975%, of certain oil and gas leases owned by Montecito, for $1,500,000 in cash, a subordinated promissory note in the amount of $500,000, and 15 million shares of common stock.The leasehold interest has been capitalized in the amount of $5,698,563, representing $2,000,000 in cash and promissory note, $3,675,000 for the common stock based on a closing price of $0.245 per share on the closing date, and $23,563 in acquisition costs.No drilling or production has commenced as of June 30, 2011. Virgin Oil Agreement On April 29, 2011, the Company entered into an Agreement of Merger (the Agreement) with PaxAcq Inc. (PaxAcq), a newly-created wholly-owned subsidiary of the Company, with Virgin Oil Company, Inc. (Virgin), and with Virgin Offshore U.S.A., Inc., a wholly-owned subsidiary of Virgin.Pursuant to the terms of the Agreement, at closing, the shareholders of Virgin would have received an aggregate of 70 million shares of the Company’s common stock in exchange for all of the issued and outstanding shares of Virgin and PaxAcq would have merged with and into Virgin, so that Virgin would become a wholly-owned subsidiary of the Company.However, effective June 29, 2011, the Agreement was deemed null and void as a result of the Company’s inability to raise a net of $5 million of equity within 60 days, as required under the terms of the Agreement. 8 (C)Accrued Liabilities Accrued liabilities consisted of the following at June 30, 2011 and December 31, 2010: June 30, December 31, Accrued salaries $ $ Accrued payroll taxes Accrued director fees Accrued interest Other accrued expenses Total accrued liabilities $ $ (D)Notes Payable On September 3, 2008, the Company issued $225,000 of secured promissory notes to four individuals who were unaffiliated with the Company and $75,000 of secured promissory notes to two individuals who were related parties at the time.All of these promissory notes bear interest at 12% per annum, with interest payable monthly.The promissory notes were originally due September 1, 2009 and are secured by all of the assets of the Company.With the change in management control in March 2010, accrued interest on these notes was paid through January 31, 2010 and the due dates of the promissory notes were extended to August 31, 2010.The notes came due on August 31, 2010 and have not been paid.Both the non-payment of interest and the Company’s failure to repay the notes when they matured constitute events of default under the notes.Upon the occurrence of an event of default, the noteholders have the right to exercise their rights under the security agreement associated with the notes.These rights include, among other things, the right to foreclose on the collateral if necessary.The Company is currently negotiating with its secured lenders for an extension or other resolution.The Company can provide no assurance that it will obtain an extension or other resolution, or that the secured creditors will not eventually foreclose if not paid in the near term. Between July 9, 2009 and December 31, 2009, the Company’s two former officers and directors loaned the Company a total of $30,000 to provide working capital for the immediate needs of the Company.These notes bear interest at 12%, are not collateralized, and were originally due December 30, 2009.With the change in management control in March 2010, accrued interest on these notes was paid through January 31, 2010 and the due dates of the promissory notes were extended to August 31, 2010.The notes came due on August 31, 2010 and have not been paid.Both the non-payment of interest and the Company’s failure to repay the notes when they matured constitute events of default under the notes.The Company is currently negotiating with its lenders for an extension or other resolution.The Company can provide no assurance that it will obtain an extension or other resolution. To provide working capital to the Company, four parties advanced the Company $115,000 between March 28, 2011 and April 6, 2011.As consideration for their advances, the Company issued warrants to these parties to acquire 115,000 shares of the Company’s common stock.The warrants are exercisable for a period of five year at an exercise price of $0.30 per share.The warrants contain full ratchet anti-dilution protection.The Company has determined that this anti-dilution reset provision of the warrants is subject to derivative liability treatment and is required to be accounted for at its fair value.Upon issuance, the Company determined the fair value of the warrants was $6,509 and recorded a corresponding discount to the liability for the advances.The total discount to the liability has been amortized during the quarter ended June 30, 2011.Of the amounts advanced, $100,000 was satisfied through the issuance of convertible debentures and warrants, as disclosed in Note G.The remaining $15,000 was to be repaid out of the first closing of the convertible debenture financing.However, the advance was not repaid out of the first closing of that financing.The advance is accruing interest at the rate of 10% per annum and is to be promptly repaid. 9 A summary of notes payable at June 30, 2011 and December 31, 2010 is as follows: June 30, December 31, 2008 secured promissory notes to six individuals $ $ 2009 unsecured promissory notes to former officers March 2011 advance - $ $ (E)Unsecured convertible promissory notes payable $300,000 Convertible Promissory Note Offering Commencing in March 2010, new management of the Company initiated the placement of unsecured convertible promissory notes to raise up to $300,000 for the payment of transaction expenses, payment of certain accounts payable, and to provide working capital.These notes bear interest at 9% per annum.The repayment of the notes, including accrued interest, was due on December 31, 2010 if not converted into common stock earlier.Originally, the principal amount of the notes, plus accrued interest, were to be automatically converted, in whole, into shares and warrants of the Company upon the completion of a planned $3,000,000 sale of common stock and warrants as part of the change of control and the exchange of oil and gas interests by the Company’s new chief executive officer with the Company.However, in October 2010, management of the Company decided to allow the conversion of notes payable under this offering prior to the completion of the planned $3,000,000 placement and prior to the automatic conversion process described in the notes. The number of shares of common stock and warrants to be issued upon such conversion is equal to a discount of 66% of the price of the common stock and warrants in the planned $3,000,000 placement of common stock and warrants.As such, the conversion price is $0.051 per share of common stock and warrant to purchase one half share of common stock.The holders of these convertible promissory notes will be entitled to the same registration rights, if any, given to the purchasers of the planned $3,000,000 offering.Proceeds from the convertible note offering totaled $298,000.In November 2010, the Company received notice of conversion of notes totaling $158,000, plus accrued interest of $8,630, which were converted into 3,267,247 shares of common stock and warrants to purchase 1,633,625 shares of common stock.During the six months ended June 30, 2011, the Company received notice of conversion of notes totaling $130,000, plus accrued interest of $9,923, which were converted into 2,743,592 shares of common stock and warrants to purchase 1,371,802 shares of common stock.The warrants are exercisable at $0.45 per share until August 31, 2013.The unconverted balance of these promissory notes is $10,000 and $140,000 at June 30, 2011 and December 31, 2010, respectively.In July 2011, the remaining $10,000 note and unpaid accrued interest was converted into 213,049 shares of common stock and warrants to purchase 106,525 shares of common stock. 10 Convertible Promissory Notes to an Unaffiliated Entity In April and December of 2010 and in February and April of 2011, the Company has issued unsecured convertible promissory notes to an unaffiliated entity.Aggregate proceeds from the convertible promissory notes total $160,000.The convertible promissory notes bear interest at 8% per annum.The and unpaid accrued interest are generally due approximately nine months after the issuance date.In general, the notes are convertible until maturity at a variable conversion price equal to 50% of the average of the lowest three closing bid prices from the ten trading days prior to the date of the conversion notice.In December 2010, the Company received notices of conversion of notes totaling $21,000, which were converted into 377,290 shares of common stock, or a weighted-average conversion price of $0.05566 per share.During the six months ended June 30, 2011, the Company received notices of conversion of notes totaling $41,000 and accrued interest of $2,000, which were converted into 1,186,315 shares of common stock, or a weighted-average conversion price of $0.03625 per share. This variable conversion feature constitutes an embedded derivative under generally accepted accounting principles and is required to be valued at its fair value.The fair value of the beneficial conversion feature has been estimated at a total of $152,308 for the four notes, which has been recorded as discounts to the carrying amount of the convertible promissory notes.The discounts are being amortized over the period from the issuance dates to the maturity dates.The Company recognized interest expense from the amortization of the discounts in the amount of $39,187 for the three months ended June 30, 2011 and $59,717 for the six months ended June 30, 2011.The Company recognized interest expense from the amortization of the discount in the amount of $9,692 for the three and six months ended June 30, 2010.The carrying amount of the convertible promissory notes is $46,613 at June 30, 2011, representing their unconverted face amount of $98,000 less the unamortized discount of $51,387.The carrying amount of the convertible promissory notes was $27,896 at December 31, 2010, representing their unconverted face amount of $64,000 less the unamortized discount of $36,104. Convertible Promissory Notes Issued in Exchange for Accounts Payable On October 12, 2010, an unrelated third party acquired the rights to certain of the Company’s past-due accounts payable totaling $193,676.That entity and the Company then agreed to convert the past-due accounts payable into Convertible Redeemable Notes Payable with an aggregate principal amount of $193,676.These notes were due October 12, 2012 and bore interest at 6%.Interest was payable on or before the due date of the notes and was payable in shares of the Company’s common stock.The holder of the notes was entitled, at its option, to convert all or any portion of the principal of the notes, along with related accrued interest, into shares of the Company’s common stock at a conversion price equal to $0.05 per share.On October 18, 2010, the note holder converted $43,676 of principal into 873,522 shares of common stock. During the three months ended March 31, 2011, the remaining $150,000 of principal and $4,219 of accrued interest were converted into 3,084,386 shares of common stock. The fair value of the beneficial conversion feature was originally estimated at $193,676 for these convertible promissory notes, which was recorded as discounts to the carrying amount of the convertible promissory notes.The discounts were amortized over the period from the issuance dates of the notes to the earlier of the maturity dates or the conversion dates.The Company recognized interest expense from the amortization of the discounts in the amount of $133,561 for the three months ended March 31, 2011.The carrying amount of the convertible promissory notes was $16,439 at December 31, 2010, representing their unconverted face amount of $150,000 less the unamortized discount of $133,561. 11 A summary of unsecured convertible promissory notes at June 30, 2011 and December 31, 2010 is as follows: June 30, 2011 December 31, 2010 Unpaid Principal Unamortized Discount Carrying Value Unpaid Principal Unamortized Discount Carrying Value $300,000 Convertible Note Offering $ $
